ACCEPTED
                                                                                         05-17-00893-CV
                                                                               FIFTH COURT OF APPEALS
                                                                                         DALLAS, TEXAS
                                                                                      1/31/2018 11:11 AM
                                                                                              LISA MATZ
                                                                                                  CLERK

                                  05-17-00893-CV

                                                                      FILED IN
                                                               5th COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR               THE DALLAS, TEXAS
                        FIFTH DISTRICT OF TEXAS                1/31/2018 11:11:16 AM
                             DALLAS, TEXAS                            LISA MATZ
                                                                        Clerk



  MY THREE SONS, LTD., MY THREE SONS MANAGEMENT, LLC,
PRESTONWOOD OB/GYN ASSOCIATES, P.A., CHRISTOPHER RIEGEL,
            MD, P.A., and CHRISTOPHER RIEGEL,

                                               Appellants,

                                         vs.

                  MANHATTAN CONSTRUCTION COMPANY,

                                               Appellee,



       On Appeal from the 380th District Court of Collin County, Texas
                   Trial Court Cause No. 380-00626-2017


                         MOTION TO EXTEND TIME
                        TO FILE APPELLANTS’ BRIEF



      Appellants My Three Sons, Ltd., My Three Sons Management, LLC,

Prestonwood Ob/Gyn Associates, P.A., Christopher Riegel, MD, P.A., and

Christopher Riegel (collectively, “Appellants”) file this their first Motion to Extend

Time to File Appellants’ Brief and would respectfully show the Court as follows:



                          MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF – Page 1
      1.     Appellants’ brief was due January 26, 2018. Appellants respectfully

request a thirty (30) day extension of time to file Appellants’ brief. Appellants

request the extension for the following reasons:

             a.    Appellants originally requested and paid for a partial reporter’s

      record (exhibits only) with respect to the trial court’s hearing on Appellee’s

      petition to confirm arbitration award. Appellee requested that a reporter’s

      record be prepared for the entire hearing and that Appellants be taxed with

      the costs of preparation. Appellants responded by asking this Court to tax

      such costs to Appellee.      The Court denied Appellants’ request.         In

      accordance with the Court’s order, by letter dated November 10, 2017,

      Appellants’ counsel timely submitted payment to the court reporter for the

      balance due to prepare the reporter’s record for the entire hearing. However,

      through no fault of Appellants, the court reporter did not file the reporter’s

      record until over six weeks later (on December 27, 2017).

             b.    Appellants’ counsel’s wife underwent a 6 hour surgery on

      December 23, 2017 at Methodist Hospital for Surgery in Addison (Robert

      Viere, M.D.) to correct scoliosis instrumentation in her back. She was

      hospitalized for 5 days. She has been confined to home care for the past 4

      weeks. Appellants’ counsel has been unable to dedicate the necessary time

      to review the reporter’s record and prepare Appellants’ brief during the last



                          MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF – Page 2
      month as a result of his wife’s condition. In addition, the Christmas and

      New Year’s holidays further adversely affected counsel’s ability to timely

      prepare Appellants’ brief.

      2.     No prior extensions have been requested or granted.

      3.     Appellee opposes a thirty day extension, but does not oppose a ten

day extension.

      WHEREFORE, PREMISES CONSIDERED, Appellants respectfully

request that Appellants be granted a thirty (30) day extension of time to file

Appellants’ brief.

                                      Respectfully submitted,

                                      /s/ Craig P. Henderson
                                      Craig P. Henderson
                                        State Bar No. 09420410
                                      WOLF & HENDERSON, P.C.
                                      4309 Irving Avenue, Suite 200
                                      Dallas, Texas 75219
                                      (214) 750-1395
                                      Fax: (214) 368-1395

                                      ATTORNEYS FOR APPELLANTS

                     CERTIFICATE OF CONFERENCE

      I hereby certify that, on January 26, 2018, I attempted to confer with
Appellee’s counsel via email regarding the relief sought herein. On January 29,
2018, Appellee’s counsel responded by email that Appellee would agree to a ten
day extension.

                                            /s/ Craig P. Henderson
                                            Craig P. Henderson

                         MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF – Page 3
                         CERTIFICATE OF SERVICE

       I hereby certify that, on January 31, 2018, I served a copy of this brief via
efiling, email and/or fax to Appellee’s counsel.

                                             /s/ Craig P. Henderson
                                             Craig P. Henderson




                         MOTION TO EXTEND TIME TO FILE APPELLANTS’ BRIEF – Page 4